Citation Nr: 1109636	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sinusitis, and if so, whether the claim should be granted. 

2.  Entitlement to service connection for rhinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   The case later came under jurisdiction of the RO in Atlanta, Georgia.  

In November 2010, the Veteran testified at a hearing before the undersigned acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

Entitlement to service connection for sinusitis was initially denied in an unappealed April 1996 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must make an independent determination as to whether new and material evidence has been received to reopen the claim for service connection for sinusitis before reaching the merits of the claims.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for sinusitis was denied in an unappealed April 1996 rating decision. 

2.  The evidence received since the April 1996 rating decision relates to a necessary element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.
3.  The Veteran's sinusitis is etiologically related to active duty service.

4.  The Veteran's rhinitis is etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Service connection for sinusitis is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Service connection for rhinitis is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran was denied service connection for sinusitis in an unappealed April 1996 rating decision.  The RO found that the evidence of record did not establish the presence of current chronic sinusitis. 

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence added to the claims folder since the April 1996 rating decision includes treatment reports from the Augusta VA Medical Center (VAMC) and Eisenhower Army Medical Center documenting consistent diagnoses of sinusitis dating from September 1999.  This evidence pertains to an element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.  Therefore, it is clearly new and material and reopening of the claim for entitlement to service connection for sinusitis is warranted.  


Reopened and Service Connection Claims

Initially, the Board notes that the RO has considered the claim for entitlement to service connection for sinusitis on a de novo basis.  Therefore, the Board may proceed with de novo consideration without harm to the Veteran's appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran contends that service connection is warranted for sinusitis and rhinitis as these conditions were incurred during active duty service.  She testified during the November 2010 hearing that she first experienced symptoms of sinusitis and rhinitis in the 1980s and has continued to manifest symptoms and receive treatment to the present day.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the presence of the first two elements of service connection-a current disability and an in-service injury.  Service treatment records document multiple diagnoses of upper respiratory infections, sinus headaches, and a diagnosis of sinusitis in July 1986.  During the February 1995 report of medical history associated with her retirement examination, the Veteran also complained of running eyes and a sore throat in the spring and autumn and stated that she was treated with over-the-counter medicine.  After her separation from service, the Veteran was diagnosed with sinusitis and rhinitis by her Army physician in September 1999 and September 2000, respectively.  She has continued to undergo treatment for these disabilities with both VA and Army physicians consistently through the claims period.  

The Veteran has also reported a continuity of symptoms since active duty service with respect to her sinusitis and rhinitis.  She testified in November 2010 that her sinusitis and rhinitis have been present since the 1980s and she has continued to experience symptoms of these disabilities to the present day.  In addition, her Army physician provided a February 2006 medical opinion in favor of the claim based on review of the service treatment records and the Veteran's continuous treatment for sinusitis and rhinitis since service.  The Board finds that this statement is highly probative, as the physician provided a sound rationale for the stated medical opinion and based her opinion on review of the Veteran's complete medical history, including her service records.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  In contrast, while the record contains a medical opinion against the claim from a November 2009 VA examiner, no basis for the examiner's opinion that the Veteran's laryngeal symptoms were related to her hiatal hernia was provided.  

The Board finds that the February 2006 opinion of the Army physician in favor of the claim outweighs the November 2009 opinion from the VA examiner.  In addition, the Board finds that the continuity of symptoms reported by the Veteran is  credible.  Thus, the weight of the evidence of record establishes a nexus linking the Veteran's current sinusitis and rhinitis to active duty service.  All the elements necessary for establishing service connection are therefore met and the Veteran's claims for service connection for sinusitis and rhinitis are  granted.  

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA) with respect to the claim to reopen and the claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  




ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for sinusitis is granted.

Entitlement to service connection for sinusitis is granted. 

Entitlement to service connection for rhinitis is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


